Name: Commission Regulation (EEC) No 2030/80 of 30 July 1980 amending Regulation (EEC) No 1596/79 on preventive withdrawals of apples and pears
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  trade policy
 Date Published: nan

 31 . 7. 80 Official Journal of the European Communities No L 198 /21 COMMISSION REGULATION (EEC) No 2030/80 of 30 July 1980 amending Regulation (EEC) No 1596/79 on preventive withdrawals of apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( J ), as last amended by Regulation (EEC) No 1367/80 (2), and in particular Article 15a (2) thereof, Whereas Commission Regulation (EEC) No 1 596/79 (3 ) provides that preventive withdrawals of apples and pears may be authorized only when the prices communicated pursuant to the first subpara ­ graph of Article 17 ( 1 ) of Regulation (EEC) No 1035/72 remain for eight successive market days on the same representative market between the buying-in price and 80 % of the basic price ; whereas experience during the 1979/80 marketing year has shown that such a period was too long and that it should be reduced ; Whereas, to facilitate preventive withdrawals, the size below which apples and pears may be so withdrawn should be increased, and an additional variety of apple should be covered by the system ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1 596/79 is amended as follows : 1 . In Article 2, 'eight successive market days' is replaced by ' five successive market days'. 2 . In Article 3 (2), ' 10 mm' is replaced by ' 15 mm'. 3 . In the first indent of Article 4, 'Belle de boscoop'is added after ' Imperatore'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1980 . For the Commission Finn GUNDELACH Vice-President ( «) OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 140, 5 . 6 . 1980, p. 24 . (3 ) OJ No L 189, 27 . 7 . 1979, p. 47 .